 

Exhibit 10.3

 

EXECUTION

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is entered into as of the 26th day
of March, 2009 by and between Clarient, Inc. a Delaware corporation (the
“Company”) and                            (“Indemnitee”).

 

RECITALS

 

A.                                    The Company and Indemnitee recognize the
continued difficulty in obtaining liability insurance for its directors,
officers, employees, agents and fiduciaries, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

 

B.                                    The Company and Indemnitee further
recognize the substantial increase in corporate litigation in general,
subjecting directors, officers, employees, agents and fiduciaries to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.

 

C.                                    Indemnitee does not regard the current
protection available as adequate under the present circumstances, and Indemnitee
and other directors, officers, employees, agents and fiduciaries of the Company
may not be willing to continue to serve in such capacities without additional
protection.

 

D.                                    Indemnitee is an officer of the investment
manager of Oak Investment Partners XII, Limited Partnership, a Delaware limited
partnership (the “Fund”), and has agreed to serve as a director of the Company
in connection with the Fund’s investment in the Company.

 

E.                                      The Company desires to attract and
retain the services of highly qualified individuals, such as Indemnitee, to
serve the Company and, in part, in order to induce Indemnitee to continue to
provide services to the Company, wishes to provide for the indemnification and
advancing of expenses to Indemnitee to the maximum extent permitted by law.

 

F.                                      In view of the considerations set forth
above, the Company desires that Indemnitee be indemnified by the Company as set
forth herein.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 


1.                                      INDEMNIFICATION.


 


1.1                               INDEMNIFICATION OF EXPENSES.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW IF INDEMNITEE
WAS OR IS OR BECOMES A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, OR IS
THREATENED TO BE MADE A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, PROCEEDING OR ALTERNATIVE DISPUTE
RESOLUTION MECHANISM, OR ANY HEARING, INQUIRY OR INVESTIGATION, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE OR OTHER (HEREINAFTER A “CLAIM”) BY
REASON OF (OR ARISING IN PART OUT OF) ANY EVENT OR OCCURRENCE RELATED TO THE
FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY
OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, OR IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF
ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, OR
BY REASON OF ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE SERVING IN
SUCH CAPACITY (HEREINAFTER AN “INDEMNIFIABLE EVENT”) AGAINST ANY AND ALL
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES AND
OBLIGATIONS INCURRED IN CONNECTION WITH


 

 

--------------------------------------------------------------------------------



 


INVESTIGATING, DEFENDING, BEING A WITNESS IN OR PARTICIPATING IN (INCLUDING ON
APPEAL), OR PREPARING TO DEFEND, BE A WITNESS IN OR PARTICIPATE IN, ANY SUCH
ACTION, SUIT, PROCEEDING, ALTERNATIVE DISPUTE RESOLUTION MECHANISM, HEARING,
INQUIRY OR INVESTIGATION), JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT (IF SUCH SETTLEMENT IS APPROVED IN ADVANCE BY THE COMPANY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) OF SUCH CLAIM AND ANY FEDERAL,
STATE, LOCAL OR FOREIGN TAXES IMPOSED ON INDEMNITEE AS A RESULT OF THE ACTUAL OR
DEEMED RECEIPT OF ANY PAYMENTS UNDER THIS AGREEMENT (COLLECTIVELY, HEREINAFTER
“EXPENSES”), INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES.  SUCH PAYMENT OF
EXPENSES SHALL BE MADE BY THE COMPANY AS SOON AS PRACTICABLE BUT IN ANY EVENT NO
LATER THAN THIRTY (30) DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR IS
PRESENTED TO THE COMPANY, UNLESS A DETERMINATION IS MADE BY THE REVIEWING PARTY
WITHIN SAID THIRTY DAY PERIOD THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED
UNDER APPLICABLE LAW.


 


1.2                               REVIEWING PARTY.  NOTWITHSTANDING THE
FOREGOING, (I) THE OBLIGATIONS OF THE COMPANY UNDER SECTION 1.1 SHALL BE SUBJECT
TO THE CONDITION THAT THE REVIEWING PARTY (AS DESCRIBED IN SECTION 9.5 HEREOF)
SHALL NOT HAVE DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN WHICH THE
INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION 1.3 HEREOF IS INVOLVED) THAT
INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW (I.E.,
THE REVIEWING PARTY SHALL HAVE DETERMINED THAT INDEMNITEE HAS MET THE APPLICABLE
STANDARDS SET FORTH IN SECTION 145(A) AND (B) OF THE DELAWARE GENERAL
CORPORATION LAW (“DGCL”) OR SUCCESSOR PROVISIONS), AND (II) THE OBLIGATION OF
THE COMPANY TO MAKE AN ADVANCE PAYMENT OF EXPENSES TO INDEMNITEE PURSUANT TO
SECTION 2.1 (AN “EXPENSE ADVANCE”) SHALL BE SUBJECT TO THE CONDITION THAT, IF,
WHEN AND TO THE EXTENT THAT THE REVIEWING PARTY DETERMINES THAT INDEMNITEE WOULD
NOT BE PERMITTED TO BE SO INDEMNIFIED UNDER APPLICABLE LAW, THE COMPANY SHALL BE
ENTITLED TO BE REIMBURSED BY INDEMNITEE (WHO HEREBY AGREES TO REIMBURSE THE
COMPANY) FOR ALL SUCH AMOUNTS THERETOFORE PAID; PROVIDED, HOWEVER, THAT IF
INDEMNITEE HAS COMMENCED OR THEREAFTER COMMENCES LEGAL PROCEEDINGS IN A COURT OF
COMPETENT JURISDICTION TO SECURE A DETERMINATION THAT INDEMNITEE SHOULD BE
INDEMNIFIED UNDER APPLICABLE LAW, ANY DETERMINATION MADE BY THE REVIEWING PARTY
THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW
SHALL NOT BE BINDING AND INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE
COMPANY FOR ANY EXPENSE ADVANCE UNTIL A FINAL JUDICIAL DETERMINATION IS MADE
WITH RESPECT THERETO (AS TO WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN
EXHAUSTED OR LAPSED).  INDEMNITEE’S OBLIGATION TO REIMBURSE THE COMPANY FOR ANY
EXPENSE ADVANCE SHALL BE UNSECURED AND NO INTEREST SHALL BE CHARGED THEREON.  IF
THERE HAS NOT BEEN A CHANGE IN CONTROL (AS DEFINED IN SECTION 9.3 HEREOF), THE
REVIEWING PARTY SHALL BE SELECTED BY THE COMPANY’S BOARD OF DIRECTORS, AND IF
THERE HAS BEEN SUCH A CHANGE IN CONTROL (OTHER THAN A CHANGE IN CONTROL WHICH
HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS WHO WERE
DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL), THE REVIEWING PARTY
SHALL BE THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION 1.3 HEREOF.  IF
THERE HAS BEEN NO DETERMINATION BY THE REVIEWING PARTY OR IF THE REVIEWING PARTY
DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO BE
INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE SHALL HAVE THE
RIGHT TO COMMENCE LITIGATION SEEKING AN INITIAL DETERMINATION BY THE COURT OR
CHALLENGING ANY SUCH DETERMINATION BY THE REVIEWING PARTY OR ANY ASPECT THEREOF,
INCLUDING THE LEGAL OR FACTUAL BASES THEREFOR, AND THE COMPANY HEREBY CONSENTS
TO SERVICE OF PROCESS AND TO APPEAR IN ANY SUCH PROCEEDING.  ANY DETERMINATION
BY THE REVIEWING PARTY OTHERWISE SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY
AND INDEMNITEE.

 

2

--------------------------------------------------------------------------------


 


1.3                               CHANGE IN CONTROL.  THE COMPANY AGREES THAT IF
THERE IS A CHANGE IN CONTROL OF THE COMPANY THEN, WITH RESPECT TO ALL MATTERS
THEREAFTER ARISING CONCERNING THE RIGHTS OF INDEMNITEES TO PAYMENTS OF EXPENSES
AND EXPENSE ADVANCES UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR UNDER THE
COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS AS NOW OR HEREAFTER IN EFFECT,
INDEPENDENT LEGAL COUNSEL (AS DEFINED IN SECTION 9.4 HEREOF) SHALL BE SELECTED
BY THE COMPANY AND APPROVED BY THE INDEMNITEE (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD).  SUCH COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS
WRITTEN OPINION TO THE COMPANY AND INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT
INDEMNITEE WOULD BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW AND,
SUBJECT TO THE OTHER PROVISIONS HEREOF, THE COMPANY AND INDEMNITEE AGREE TO
ABIDE BY SUCH OPINION.  THE COMPANY AGREES TO PAY THE REASONABLE FEES OF THE
INDEPENDENT LEGAL COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES), CLAIMS,
LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT HERETO.


 


1.4                               MANDATORY PAYMENT OF EXPENSES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT
INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE DISMISSAL OF AN ACTION WITHOUT PREJUDICE, IN DEFENSE OF ANY
ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION REFERRED TO IN SECTION 1.1
HEREOF OR IN THE DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, INDEMNITEE SHALL
BE INDEMNIFIED AGAINST ALL EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH
SUCH SUCCESSFUL CLAIMS, ISSUES OR MATTERS, BUT ONLY TO THE EXTENT PERMITTED TO
BE SO INDEMNIFIED UNDER APPLICABLE LAW (I.E., ONLY TO THE EXTENT SUCH EXPENSES
OR PORTIONS THEREOF ARE INDEMNIFIABLE PURSUANT TO THE APPLICABLE PROVISIONS OF
SECTION 145(A) OR (B) OF THE DGCL OR SUCCESSOR PROVISIONS).


 


2.                                      EXPENSES; INDEMNIFICATION PROCEDURE.


 


2.1                               ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL
ADVANCE ALL EXPENSES INCURRED BY INDEMNITEE.  THE ADVANCES TO BE MADE HEREUNDER
SHALL BE PAID BY THE COMPANY TO INDEMNITEE AS SOON AS PRACTICABLE BUT IN ANY
EVENT NO LATER THAN THIRTY (30) DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR
TO THE COMPANY.  SUCH DEMAND OR DEMANDS SHALL REASONABLY EVIDENCE THE EXPENSES
INCURRED BY INDEMNITEE AND SHALL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY A
WRITTEN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY ANY EXPENSES ADVANCED
IF IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED AGAINST SUCH EXPENSES.  IF THE COMPANY MAKES AN ADVANCE OF EXPENSES
PURSUANT TO THIS SECTION 2.1, THE COMPANY SHALL BE SUBROGATED TO EVERY RIGHT OF
RECOVERY THAT INDEMNITEE MAY HAVE AGAINST ANY INSURANCE CARRIER FROM WHOM THE
COMPANY HAS PURCHASED INSURANCE FOR SUCH PURPOSE.


 


2.2                               NOTICE/COOPERATION BY INDEMNITEE.  INDEMNITEE
SHALL, AS A CONDITION PRECEDENT TO INDEMNITEE’S RIGHT TO BE INDEMNIFIED UNDER
THIS AGREEMENT, GIVE THE COMPANY NOTICE IN WRITING AS SOON AS PRACTICABLE OF ANY
CLAIM MADE AGAINST INDEMNITEE FOR WHICH INDEMNIFICATION WILL OR COULD BE SOUGHT
UNDER THIS AGREEMENT.  NOTICE TO THE COMPANY SHALL BE DIRECTED TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY AT THE ADDRESS SHOWN ON THE SIGNATURE PAGE OF
THIS AGREEMENT (OR SUCH OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE IN WRITING
TO INDEMNITEE).  IN ADDITION, INDEMNITEE SHALL GIVE THE COMPANY SUCH INFORMATION
AND COOPERATION AS IT MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN INDEMNITEE’S
POWER; PROVIDED, HOWEVER, THE INDEMNITEE SHALL BE ABLE TO LIMIT SUCH INFORMATION
AND SUCH COOPERATION TO THE EXTENT NECESSARY TO PROTECT THE INDEMNITEE’S FIFTH
AMENDMENT RIGHTS IN A CRIMINAL PROCEEDING.

 

3

--------------------------------------------------------------------------------


 


2.3                               NO PRESUMPTIONS; BURDEN OF PROOF.  FOR
PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM BY JUDGMENT, ORDER,
SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A
PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT
INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR HAVE ANY
PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION IS NOT
PERMITTED BY APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF THE REVIEWING
PARTY TO HAVE MADE A DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY
PARTICULAR STANDARD OF CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL
DETERMINATION BY THE REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD
OF CONDUCT OR DID NOT HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL
PROCEEDINGS BY INDEMNITEE TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE
SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, SHALL BE A DEFENSE TO INDEMNITEE’S
CLAIM OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET ANY PARTICULAR
STANDARD OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF.  IN CONNECTION WITH
ANY DETERMINATION BY THE REVIEWING PARTY OR OTHERWISE AS TO WHETHER INDEMNITEE
IS ENTITLED TO BE INDEMNIFIED HEREUNDER, THE BURDEN OF PROOF SHALL BE ON THE
COMPANY TO ESTABLISH THAT INDEMNITEE IS NOT SO ENTITLED.


 


2.4                               NOTICE TO INSURERS.  IF, AT THE TIME OF THE
RECEIPT BY THE COMPANY OF A NOTICE OF A CLAIM PURSUANT TO SECTION 2.2 HEREOF,
THE COMPANY HAS LIABILITY INSURANCE IN EFFECT WHICH MAY COVER SUCH CLAIM, THE
COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH CLAIM TO THE
INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE RESPECTIVE
POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION
TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL AMOUNTS PAYABLE AS A
RESULT OF SUCH ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION IN ACCORDANCE
WITH THE TERMS OF SUCH POLICIES.


 


2.5                               SELECTION OF COUNSEL.  IN THE EVENT THE
COMPANY SHALL BE OBLIGATED HEREUNDER TO PAY THE EXPENSES OF ANY CLAIM, THE
COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
APPROVED BY INDEMNITEE, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, UPON
THE DELIVERY TO INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION SO TO DO.  AFTER
DELIVERY OF SUCH NOTICE, APPROVAL OF SUCH COUNSEL BY INDEMNITEE AND THE
RETENTION OF SUCH COUNSEL BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO
INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY
INDEMNITEE WITH RESPECT TO THE SAME CLAIM; PROVIDED THAT, (I) INDEMNITEE SHALL
HAVE THE RIGHT TO EMPLOY INDEMNITEE’S COUNSEL IN ANY SUCH CLAIM AT INDEMNITEE
EXPENSE AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE HAS BEEN
PREVIOUSLY AUTHORIZED BY THE COMPANY, (B) INDEMNITEE SHALL HAVE REASONABLY
CONCLUDED THAT THERE IS A CONFLICT OF INTEREST BETWEEN THE COMPANY AND
INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE, OR (C) THE COMPANY SHALL NOT
CONTINUE TO RETAIN SUCH COUNSEL TO DEFEND SUCH CLAIM, THEN THE FEES AND EXPENSES
OF INDEMNITEE COUNSEL SHALL BE AT THE EXPENSE OF THE COMPANY.  THE COMPANY SHALL
HAVE THE RIGHT TO CONDUCT SUCH DEFENSE AS IT SEES FIT IN ITS SOLE DISCRETION,
INCLUDING THE RIGHT TO SETTLE ANY CLAIM AGAINST INDEMNITEE WITHOUT THE CONSENT
OF THE INDEMNITEE.


 


3.                                      ADDITIONAL INDEMNIFICATION RIGHTS;
NONEXCLUSIVITY.


 


3.1                               SCOPE.  THE COMPANY HEREBY AGREES TO INDEMNIFY
INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW, NOTWITHSTANDING THAT SUCH
INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY THE OTHER PROVISIONS OF THIS
AGREEMENT, THE COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S BYLAWS OR
BY STATUTE.  IN THE EVENT OF ANY CHANGE AFTER THE DATE OF THIS AGREEMENT IN ANY
APPLICABLE LAW, STATUTE OR RULE WHICH EXPANDS THE RIGHT OF A DELAWARE
CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY, IT IS THE INTENT OF THE PARTIES HERETO THAT
INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS AFFORDED BY SUCH
CHANGE.  IN THE EVENT OF ANY CHANGE IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH
NARROWS THE RIGHT OF A DELAWARE CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD
OF DIRECTORS OR AN OFFICER, EMPLOYEE, AGENT OR FIDUCIARY, SUCH CHANGE, TO THE
EXTENT NOT OTHERWISE REQUIRED BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS
AGREEMENT, SHALL HAVE NO EFFECT ON THIS AGREEMENT OR THE PARTIES’ RIGHTS AND
OBLIGATIONS HEREUNDER EXCEPT AS SET FORTH IN SECTION 8.1 HEREOF.

 

4

--------------------------------------------------------------------------------


 


3.2                               NONEXCLUSIVITY.  THE INDEMNIFICATION PROVIDED
BY THIS AGREEMENT SHALL BE IN ADDITION TO ANY RIGHTS TO WHICH INDEMNITEE MAY BE
ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION, ITS BYLAWS, ANY
AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE DGCL, OR
OTHERWISE.  THE INDEMNIFICATION PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS
TO INDEMNITEE FOR ANY ACTION INDEMNITEE TOOK OR DID NOT TAKE WHILE SERVING IN AN
INDEMNIFIED CAPACITY EVEN THOUGH INDEMNITEE MAY HAVE CEASED TO SERVE IN SUCH
CAPACITY.


 


4.                                      NO DUPLICATION OF PAYMENTS.  THE COMPANY
SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH
ANY CLAIM MADE AGAINST INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE
ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY, CERTIFICATE OF
INCORPORATION, BYLAW OR OTHERWISE) OF THE AMOUNTS OTHERWISE INDEMNIFIABLE
HEREUNDER.  THE COMPANY ACKNOWLEDGES AND AGREES THAT WHILE UNDER CERTAIN
CIRCUMSTANCES INDEMNITEE MAY BE ENTITLED TO INDEMNIFICATION AND EXPENSE
ADVANCEMENT AND/OR REIMBURSEMENT FROM THE FUND AND/OR ITS GENERAL PARTNER OR
OTHER AFFILIATES THEREOF (COLLECTIVELY, “FUND RELATED PARTIES”) IN CONNECTION
WITH CLAIMS MADE AGAINST INDEMNITEE, THE OBLIGATIONS OF THE COMPANY HEREUNDER
WITH RESPECT TO ANY CLAIM ARE PRIMARY TO ANY OBLIGATIONS OF ANY FUND RELATED
PARTY WITH RESPECT THERETO AND INDEMNITEE WILL NOT BE OBLIGATED TO, AND HAS NO
RIGHT TO, SEEK INDEMNIFICATION FROM OR EXPENSE ADVANCEMENTS OR REIMBURSEMENT BY
ANY FUND RELATED PARTY WITH RESPECT TO ANY CLAIM UNLESS AND UNTIL THE COMPANY
SHALL HAVE FULFILLED ITS OBLIGATIONS HEREUNDER, INCLUDING WITH RESPECT TO ANY
INSURANCE PROVIDED PURSUANT HERETO OR OTHERWISE.  IN ADDITION, THE COMPANY, ON
BEHALF OF ITSELF AND ANY INSURER’S PROVIDING LIABILITY INSURANCE AS PROVIDED IN
SECTION 7 HEREOF, HEREBY WAIVES ANY RIGHTS OF CONTRIBUTION FROM OR AGAINST EACH
AND EVERY FUND RELATED PARTY WITH RESPECT TO ANY CLAIM.  EACH OF THE FUND
RELATED PARTIES IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS AGREEMENT AND THE
COMPANY AGREES TO TAKE SUCH FURTHER ACTION AS MAY BE REQUESTED BY ANY FUND
RELATED PARTY TO EFFECTUATE THE CONTRACTUAL ARRANGEMENT BETWEEN THE COMPANY AND
THE FUND RELATED PARTIES AS SET FORTH HEREIN.


 


5.                                      PARTIAL INDEMNIFICATION.  IF INDEMNITEE
IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE
COMPANY FOR SOME OR A PORTION OF EXPENSES INCURRED IN CONNECTION WITH ANY CLAIM,
BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL
NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION OF SUCH EXPENSES TO WHICH
INDEMNITEE IS ENTITLED.


 


6.                                      MUTUAL ACKNOWLEDGEMENT.  BOTH THE
COMPANY AND INDEMNITEE ACKNOWLEDGE THAT IN CERTAIN INSTANCES, FEDERAL LAW OR
APPLICABLE PUBLIC POLICY MAY PROHIBIT THE COMPANY FROM INDEMNIFYING ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR FIDUCIARIES UNDER THIS AGREEMENT OR
OTHERWISE.  INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY HAS
UNDERTAKEN OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH THE SECURITIES AND
EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION TO A COURT IN
CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHT UNDER PUBLIC
POLICY TO INDEMNIFY INDEMNITEE.


 


7.                                      LIABILITY INSURANCE.  TO THE EXTENT THE
COMPANY MAINTAINS LIABILITY INSURANCE APPLICABLE TO DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR FIDUCIARIES, INDEMNITEE SHALL BE COVERED BY SUCH POLICIES
IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE
ACCORDED TO THE MOST FAVORABLY INSURED OF THE COMPANY’S DIRECTORS, IF INDEMNITEE
IS A DIRECTOR; OR OF THE COMPANY’S OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF
THE COMPANY BUT IS AN OFFICER; OR OF THE COMPANY’S KEY EMPLOYEES, AGENTS OR
FIDUCIARIES, IF INDEMNITEE IS NOT AN OFFICER OR DIRECTOR BUT IS A KEY EMPLOYEE,
AGENT OR FIDUCIARY.

 

5

--------------------------------------------------------------------------------


 


8.                                      EXCEPTIONS.  ANY OTHER PROVISION HEREIN
TO THE CONTRARY NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO
THE TERMS OF THIS AGREEMENT:


 


8.1                               EXCLUDED ACTION OR OMISSIONS.  TO INDEMNIFY
INDEMNITEE FOR INDEMNITEE’S ACTS, OMISSIONS OR TRANSACTIONS (WHICH ACTS,
OMISSIONS OR TRANSACTIONS SHALL HAVE BEEN ACKNOWLEDGED AND NOT DISPUTED BY THE
INDEMNITEE OR SHALL HAVE BEEN DETERMINED BY A COURT OF COMPETENT JURISDICTION)
FROM WHICH INDEMNITEE OR THE INDEMNITEE MAY NOT BE RELIEVED OF LIABILITY UNDER
APPLICABLE LAW;


 


8.2                               CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY
OR ADVANCE EXPENSES TO INDEMNITEE WITH RESPECT TO CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT (I) WITH RESPECT TO
ACTIONS OR PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSURANCE POLICY
OR UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS NOW OR HEREAFTER
IN EFFECT RELATING TO CLAIMS FOR INDEMNIFIABLE EVENTS, (II) IN SPECIFIC CASES IF
THE COMPANY’S BOARD OF DIRECTORS HAS APPROVED THE INITIATION OR BRINGING OF SUCH
CLAIM, OR (III) AS OTHERWISE REQUIRED UNDER SECTION 145 OF THE DGCL, REGARDLESS
OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, ADVANCE EXPENSE PAYMENT OR INSURANCE RECOVERY, AS THE CASE MAY
BE;


 


8.3                               LACK OF GOOD FAITH.  TO INDEMNIFY INDEMNITEE
FOR ANY EXPENSES INCURRED BY INDEMNITEE WITH RESPECT TO ANY PROCEEDING
INSTITUTED BY INDEMNITEE TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT OF
COMPETENT JURISDICTION DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS MADE BY
INDEMNITEE IN SUCH PROCEEDING WAS NOT MADE IN GOOD FAITH OR WAS FRIVOLOUS;


 


8.4                               CLAIMS UNDER SECTION 16(B).  TO INDEMNIFY
INDEMNITEE FOR EXPENSES AND THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE AND
SALE BY INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR ANY SIMILAR SUCCESSOR
STATUTE;


 


8.5                               FRAUDULENT CONDUCT.  TO INDEMNIFY INDEMNITEE
FOR ANY EXPENSES, JUDGMENTS, FINES OR PENALTIES RESULTING FROM INDEMNITEE’S
CONDUCT WHICH IS FINALLY ADJUDGED TO HAVE BEEN WILLFUL MISCONDUCT OR KNOWINGLY
FRAUDULENT; OR


 


8.6                               UNLAWFUL PAYMENT.  IF A COURT OF COMPETENT
JURISDICTION FINALLY DETERMINES THAT SUCH PAYMENT HEREUNDER IS UNLAWFUL.


 


9.                                      CONSTRUCTION OF CERTAIN PHRASES.


 


9.1                               COMPANY.  REFERENCES TO “COMPANY” SHALL
INCLUDE, IN ADDITION TO THE RESULTING CORPORATION, ANY CONSTITUENT CORPORATION
(INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR
MERGER WHICH, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND
AUTHORITY TO INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
FIDUCIARIES, SO THAT IF INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR FIDUCIARY OF SUCH CONSTITUENT CORPORATION, OR IS OR WAS SERVING AT THE
REQUEST OF SUCH CONSTITUENT CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT
OR FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, EMPLOYEE
BENEFIT PLAN, TRUST OR OTHER ENTERPRISE, INDEMNITEE SHALL STAND IN THE SAME
POSITION UNDER THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE RESULTING OR
SURVIVING CORPORATION AS INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT
CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.

 

6

--------------------------------------------------------------------------------


 


9.2                               OTHER ENTERPRISES.  REFERENCES TO “OTHER
ENTERPRISES” SHALL INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO “FINES” SHALL
INCLUDE ANY EXCISE TAXES ASSESSED ON INDEMNITEE WITH RESPECT TO AN EMPLOYEE
BENEFIT PLAN; AND REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL
INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE
COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR FIDUCIARY WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN,
ITS PARTICIPANTS OR ITS BENEFICIARIES; AND IF INDEMNITEE ACTED IN GOOD FAITH AND
IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN THE INTEREST OF THE
PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE SHALL BE
DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 


9.3                               CHANGE IN CONTROL.  A “CHANGE IN CONTROL”
SHALL BE DEEMED TO HAVE OCCURRED IF AFTER THE DATE HEREOF:


 


(I)                                     ANY PERSON OTHER THAN THE FUND BECOMES
THE “BENEFICIAL OWNER” (AS THAT TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES REPRESENTING FIFTY PERCENT (50%) OR
MORE OF THE TOTAL VOTING POWER OF THE COMPANY’S THEN-OUTSTANDING VOTING
SECURITIES;


 


(II)                                  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO, AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD,
TOGETHER WITH ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN IN OFFICE EITHER WHO WERE DIRECTORS AT
THE BEGINNING OF THE TWO-YEAR PERIOD, OR WHOSE ELECTION OR NOMINATION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD;


 


(III)                               THE STOCKHOLDERS OF THE COMPANY APPROVE A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER COMPANY, OTHER THAN A
MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION CONTINUING
TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) AT LEAST FIFTY-ONE PERCENT (51%) OF THE
TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OF THE COMPANY, OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY (WHETHER IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


9.4                               INDEPENDENT LEGAL COUNSEL.  “INDEPENDENT LEGAL
COUNSEL” SHALL MEAN AN ATTORNEY OR FIRM OF ATTORNEYS, SELECTED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 1.3 HEREOF, WHO SHALL NOT HAVE OTHERWISE
PERFORMED SERVICES FOR THE COMPANY OR INDEMNITEE WITHIN THE LAST THREE YEARS
(OTHER THAN WITH RESPECT TO MATTERS CONCERNING THE RIGHTS OF INDEMNITEE UNDER
THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNITY AGREEMENTS).


 


9.5                               REVIEWING PARTY.  A “REVIEWING PARTY” SHALL
MEAN ANY APPROPRIATE PERSON OR BODY CONSISTING OF A MEMBER OR MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS OR ANY OTHER PERSON OR BODY APPOINTED BY THE
COMPANY’S BOARD OF DIRECTORS WHO IS NOT A PARTY TO THE PARTICULAR CLAIM FOR
WHICH INDEMNITEE IS SEEKING INDEMNIFICATION, OR INDEPENDENT LEGAL COUNSEL.

 

7

--------------------------------------------------------------------------------


 


10.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


 


11.                               BINDING EFFECT; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES,
HEIRS, AND PERSONAL AND LEGAL REPRESENTATIVES.  THE COMPANY SHALL REQUIRE AND
CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART, OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT
SHALL CONTINUE IN EFFECT WITH RESPECT TO CLAIMS RELATING TO INDEMNIFIABLE EVENTS
REGARDLESS OF WHETHER INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY OR OF ANY OTHER ENTERPRISE AT THE
COMPANY’S REQUEST.


 


12.                               ATTORNEYS’ FEES.  IN THE EVENT THAT ANY ACTION
IS INSTITUTED BY INDEMNITEE UNDER THIS AGREEMENT OR UNDER ANY LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY TO ENFORCE OR INTERPRET ANY OF THE
TERMS HEREOF OR THEREOF, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL EXPENSES
INCURRED BY INDEMNITEE WITH RESPECT TO SUCH ACTION, REGARDLESS OF WHETHER
INDEMNITEE IS ULTIMATELY SUCCESSFUL IN SUCH ACTION, AND SHALL BE ENTITLED TO THE
ADVANCEMENT OF EXPENSES WITH RESPECT TO SUCH ACTION, UNLESS, AS A PART OF SUCH
ACTION, A COURT OF COMPETENT JURISDICTION OVER SUCH ACTION DETERMINES THAT EACH
OF THE MATERIAL ASSERTIONS MADE BY INDEMNITEE AS A BASIS FOR SUCH ACTION WAS NOT
MADE IN GOOD FAITH OR WAS FRIVOLOUS.  IN THE EVENT OF AN ACTION INSTITUTED BY OR
IN THE NAME OF THE COMPANY UNDER THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF
THE TERMS OF THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL
EXPENSES INCURRED BY INDEMNITEE IN DEFENSE OF SUCH ACTION (INCLUDING COSTS AND
EXPENSES INCURRED WITH RESPECT TO INDEMNITEE COUNTERCLAIMS AND CROSS-CLAIMS MADE
IN SUCH ACTION), AND SHALL BE ENTITLED TO THE ADVANCEMENT OF EXPENSES WITH
RESPECT TO SUCH ACTION, UNLESS, AS A PART OF SUCH ACTION, A COURT HAVING
JURISDICTION OVER SUCH ACTION DETERMINES THAT EACH OF INDEMNITEE MATERIAL
DEFENSES TO SUCH ACTION WAS MADE IN BAD FAITH OR WAS FRIVOLOUS.


 


13.                               NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN
GIVEN, AND SHALL IN ANY EVENT BE DEEMED TO BE GIVEN (A) FIVE (5) DAYS AFTER
DEPOSIT WITH THE U.S. POSTAL SERVICE OR OTHER APPLICABLE POSTAL SERVICE, IF
DELIVERED BY FIRST CLASS MAIL, POSTAGE PREPAID, (B) UPON DELIVERY, IF DELIVERED
BY HAND, (C) ONE BUSINESS DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL
EXPRESS OR SIMILAR OVERNIGHT COURIER, FREIGHT PREPAID, OR (D) ONE DAY AFTER THE
BUSINESS DAY OF DELIVERY BY FACSIMILE TRANSMISSION, IF DELIVERED BY FACSIMILE
TRANSMISSION, WITH COPY BY FIRST CLASS MAIL, POSTAGE PREPAID, AND SHALL BE
ADDRESSED IF TO INDEMNITEE, AT THE INDEMNITEE ADDRESS AS SET FORTH BENEATH
INDEMNITEE SIGNATURES TO THIS AGREEMENT AND IF TO THE COMPANY AT THE ADDRESS OF
ITS PRINCIPAL CORPORATE OFFICES (ATTENTION:  SECRETARY) OR AT SUCH OTHER ADDRESS
AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS’ ADVANCE WRITTEN NOTICE TO THE
OTHER PARTY HERETO.

 

8

--------------------------------------------------------------------------------


 


14.                               CONSENT TO JURISDICTION.  THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN THE CHANCERY COURT OF THE STATE OF DELAWARE (THE “DELAWARE COURT”), AND
NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY
COURT IN ANY OTHER COUNTRY, (II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE DELAWARE COURT FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT, (III) WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE DELAWARE COURT AND (IV) WAIVE, AND
AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT
FORUM.


 


15.                               SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF
(INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, AND THE REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.  FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE,
THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATIONS, EACH PORTION
OF THIS AGREEMENT CONTAINING ANY PROVISION HELD TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE.


 


16.                               CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND ITS PROVISIONS CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS BETWEEN DELAWARE
RESIDENTS, ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


17.                               SUBROGATION.  IN THE EVENT OF PAYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO
ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE WHO SHALL EXECUTE ALL DOCUMENTS
REQUIRED AND SHALL DO ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND
TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS;
PROVIDED, HOWEVER THAT THE COMPANY EXPRESSLY WAIVES ANY RIGHTS OF SUBROGATION
WITH RESPECT TO ANY RIGHTS OF RECOVERY OF INDEMNITEE AGAINST ANY FUND RELATED
PARTY OR ANY INSURER PROVIDING LIABILITY INSURANCE IN RESPECT OF OR IN SUPPORT
OF ANY SUCH OBLIGATIONS OF A FUND RELATED PARTY.


 


18.                               AMENDMENT AND TERMINATION.  NO SUPPLEMENT,
AMENDMENT, MODIFICATION, TERMINATION OR CANCELLATION OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS IT IS IN WRITING SIGNED BY BOTH THE PARTIES HERETO.  NO WAIVER
OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH
WAIVER CONSTITUTE A CONTINUING WAIVER.


 


19.                               INTEGRATION AND ENTIRE AGREEMENT.  THIS
AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO AND
SUPERSEDES AND MERGES ALL PREVIOUS WRITTEN AND ORAL NEGOTIATIONS, COMMITMENTS,
UNDERSTANDINGS AND AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF BETWEEN THE
PARTIES HERETO.


 


20.                               NO CONSTRUCTION AS EMPLOYMENT AGREEMENT. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS GIVING INDEMNITEE ANY
RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


21.                               HEADINGS.  THE HEADINGS OF THE SECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CLARIENT, INC.

 

INDEMNITEE:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------